Title: To George Washington from Edmund Randolph, 13 July 1791
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia July 13. 1791.

Having been engaged in court from the time of my leaving you yesterday, for the greater part of the day, I had not an opportunity of conversing with Mr Lewis, until the evening. He has committed to paper the result of his mind, in consequence of my interview with him, and I do myself the honor of inclosing it to you. I was indirectly informed that Judge Yeates would not be induced, upon any consideration, to live in this city; a place, from which the district-judge could not well be absent.

I also made a distant inquiry as to Mr Fitzsimmons’s inclination to the Auditorship. But I find, that he considers the employment, insufficiently compensated for the interruption, which his private business must sustain.
In revolving the subject of the Postmaster generalship, I have been impressed with the importance of its duties, and the skill, necessary for their execution. In both these, however, I do no more, than concur with you. I beg leave to repeat, what I yesterday took the liberty of suggesting, that the opinion of many respectable men has been strenuous in favor of relaxing that delicacy, which is supposed to have restrained you in the distribution of offices, with respect to those, who are around you. I shall not dissemble my genuine sentiment, that the propriety of departing from it seems to depend on the obvious fitness of the character nominated. By obvious fitness, I mean something, arising from acknowledged talents, habits of business, and public estimation, which will cut off every possible suspicion of an undue predilection. I do not apprehend, that it was your wish, that I should go farther than this. But that some scope of choice may be presented to you, I will submit to your consideration the following names:
Thomas Paine
Richard Peters.
Wm Smith, Baltimore
Thos Fitzsimmons.
Charles Thomson.
——Huston of Jersey, if living He was a member of congress. If the salary would attract candidates at a farther distance, I have no doubt, that you will have a great range for appointing to the office.
I delivered yesterday to the secretary of state the two subjects, with which you charged me for him. I have the honor, sir, to be with the highest and most sincere respect yr mo: ob. serv.

Edm: Randolph

